Case 1:15-cr-00379-PKC Document 269-6 Filed 03/16/21 Page 1 of 4




             EXHIBIT F
         Case 1:15-cr-00379-PKC Document 269-6 Filed 03/16/21 Page 2 of 4

                                       ADVERTISEMENT




                                                               Subscribe                   Menu


The Americas                                                       Jun 16th 2012 edition


Violence in Honduras

The eye of the storm
Timid steps to tame the world’s most violent country


Jun 16th 2012
TEGUCIGALPA



LAST year Hondurans were about 80 times more likely than Western Europeans to
be murdered. For men in their 20s, the odds were four times worse again. Poverty
and a history of military rule meant that Honduras was never especially safe. But
the murder rate has nearly doubled in the past ve years. Barring war zones, this
makes Honduras by most reckonings the most violent country in the world.

The cocaine trade, which over the past two decades was squeezed rst out of the
Caribbean and then from Mexico, bears much of the blame. “We are between those
who consume drugs and those who produce them. Logically, we are a corridor of
tra c,” says Pompeyo Bonilla Reyes, Honduras's security minister. In 2000
Honduras and the six other small Central American countries, all told, seized less
cocaine than Mexico. By last year they captured 12 times more than their northern
neighbour.
                                                        Special oﬀer: 50% oﬀ an annual digital subsc
       Case 1:15-cr-00379-PKC Document 269-6 Filed 03/16/21 Page 3 of 4
                                      ADVERTISEMENT




Mexican tra ckers use Honduras's wild Mosquito Coast as a landing point for drug
deliveries, a trend that intensi ed when police and troops were called to the capital
following a coup in 2009. Violence has risen partly because gangs, such as Mexico's
Zetas, have diversi ed into more disruptive criminal businesses. Antonio
Mazzitelli, of the United Nations O ce on Drugs and Crime, says the Zetas o er
local gangs arms, training and the use of their feared brand, in return for a cut of the
revenues from extortion or people-tra cking, and safe passage for cocaine. Gang
bosses remain at arm's length: as of last October, Honduran jails held only one
Mexican.

Honduras's police have proven unequal to the threat posed by these emboldened
criminal franchises. Fewer than half of the murders last year have even a
provisional o cial explanation, and nine out of ten go unpunished. According to
Julieta Castellanos, the rector of the National Autonomous University, that is
because “in place of combating crime [the police] have involved themselves in it.
There is corruption from the highest levels to the people on the street.” Ms
Castellanos became an advocate for reform when police killed her son last year. At
  rst, o cers accused him of carrying drugs. But the university launched its own
investigation, which found evidence that the policemen had murdered him in cold
blood. Such episodes show that Honduras is “on the way to becoming a failed state”,
says Ramón Custodio López, the country's human-rights ombudsman.

In November the government deployed troops to patrol the most dangerous cities.
An independent body now handles complaints against the police, and the force is
being vetted. But in six months only 150 of the 14,000 o cers have been purged.
Last month the government appointed a new police chief,Special
                                                          Juan oﬀer:
                                                                Carlos Bonilla,
                                                                     50%         withdigital subsc
                                                                         oﬀ an annual
a brief to speed up the process Known as “The Tiger”, he has a pugnacious
        Case 1:15-cr-00379-PKC Document 269-6 Filed 03/16/21 Page 4 of 4
a brief to speed up the process. Known as The Tiger , he has a pugnacious
reputation. He was accused of a vigilante murder in 2002, but later acquitted after
going on the run for several months.

Last year Central America's rising drug violence nally caught international
attention. At a summit in June 2011 with foreign leaders and donors, the regional
presidents approved a joint security plan. Honduran police are now being advised
by o cers from Colombia, Chile and Nicaragua. Central American governments are
working together in some security operations. So are prosecutors. Por rio Lobo,
Honduras's president, wants the UN to set up an independent agency to ght
impunity, similar to Guatemala's CICIG. But the UN has agreed only to train
Honduran prosecutors: it says this will strengthen, rather than risk undermining,
local institutions. It is also much cheaper.

The United States, too, has failed to match increased concern with more than a few
million dollars in extra security aid. But American armed forces have established
three anti-drug bases in Honduras. In a joint raid last month, Honduran police and
agents from America's Drug Enforcement Administration seized about half a tonne
of cocaine on the Mosquito Coast, but also killed four people whom locals say had
nothing to do with the drug transfer. Two were pregnant women, machine-gunned
in their canoe.

None of these e orts has done much to stop the violence. The Honduran Congress
is only now considering tighter control of guns—used in 85% of murders—by
cutting the legal limit of ve rearms per person. The rst quarter of this year saw
1,709 killings. Although that is 1% fewer than during the same period in 2011, it is
probably still enough to keep Honduras at the top of the world's murder table for
another year.


Recommended
UNITED STATES

America is experiencing the worst recorded increase in its national murder rate




                                                             Special oﬀer: 50% oﬀ an annual digital subsc
